               Case 4:18-cv-02711-DMR Document 34 Filed 07/31/19 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 GIOCONDA R. MOLINARI (CABN 177726)

 4 Assistant United States Attorney
   E-mail:gioconda.molinari@usdoj.gov
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102
          Telephone: (415) 436-7220
 7        Facsimile: (415) 436-6748
 8
     Attorneys for the Defendant
 9
                                          UNITED STATES DISTRICT COURT
10                                       NORTHERN DISTRICT OF CALIFORNIA
                                             OAKLAND DIVISION
11

12    THE CENTER FOR INVESTIGATIVE                         Case No. 4:18-CV-02711 DMR
      REPORTING AND PATRICK MICHELS,
13                                                         STIPULATION RE: BRIEFING
                                         Plaintiffs,       SCHEDULE FOR MOTIONS FOR
14                                                         SUMMARY JUDGMENT – CIV. L.R. 7-12
                                                           [PROPOSED] ORDER
15            v.
16    U.S. DEPARTMENT OF HOMELAND
      SECURITY,
17
                                         Defendant.
18

19
             Whereas, in the Joint Status Report the parties filed on July 24, 2019, the parties stated that they
20
     would provide the Court a mutually agreeable briefing schedule for filing cross motions for summary
21
     judgment. The motions will be filed to resolve the legal issue regarding documents of a third-party
22
     consultant that Defendant asserts are exempted from disclosure by Exemption (b)(5) of the Freedom of
23
     Information Act (“FOIA”), 5 U.S.C § 552(a)(4)(B). In Rojas v. FAA, 927 F.3d 1046 (9th Cir. 2019), the
24
     Ninth Circuit recently held that Exemption (b)(5) applies to only records that the government creates
25
     and retains without employing a third-party consultant. The government is evaluating whether to seek
26
     rehearing of the panel majority’s opinion in Rojas. The deadline for the Solicitor General to file a
27

28
     Parties’ Proposed Motion Schedule
     4:18-CV-02711 DMR
                                                           1
               Case 4:18-cv-02711-DMR Document 34 Filed 07/31/19 Page 2 of 2




 1 petition for panel rehearing or rehearing en banc is Friday August 2, 2019. Because the Exemption

 2 (b)(5) issues Plaintiffs challenge are impacted by the Rojas opinion, if the Solicitor General files a

 3 petition for rehearing, Defendant will request that the Court put in abeyance the briefing schedule stated

 4 below, until the Ninth Circuit has issued a decision on the government’s petition for rehearing.

 5 Plaintiff’s position is that it will likely oppose that motion as Rojas is not the only case it relies on and

 6 the rule of judicial finality requires this case continue until actual changes are made to the law.

 7           The parties’ stipulate as follows:

 8            On October 7, 2019, Defendant will file its motion for summary judgment. On November 8,

 9 2019, Plaintiffs will file their cross-motion for summary judgment and opposition to defendant’s motion.
10 On November 27, 2019, Defendant will file its reply and opposition brief to plaintiffs’ cross motion for

11 summary judgment. On December 18, 2019, Plaintiffs will file their reply brief.

12                                                  Respectfully submitted,

13                                                  DAVID L. ANDERSON
                                                    United States Attorney
14
     Dated: July 31, 2019                           By:          /s/
15
                                                      GIOCONDA R. MOLINARI
16                                                    Assistant United States Attorney

17
                                                    D. VICTORIA BARANETSKY
18                                                  The Center for Investigative Reporting
19
     Dated: July 31, 2019                           By:          /s/*
20                                                    D. VICTORIA BARANETSKY
                                                      The Center for Investigative Reporting
21                                                    Attorney for Plaintiffs
22 *In compliance with Civil Local Rule 5-1(i), the filer of this document attests that all signatories listed
   have concurred in the filing of this document.
23

24                                            [PROPOSED] ORDER

25           PURSUANT TO STIPULATION, IT IS SO ORDERED
26           DATED: ____________                           ________________________________
                                                           HON. DONNA M. RYU
27                                                         United States Magistrate Judge
28
     Parties’ Proposed Motion Schedule
     4:18-CV-02711 DMR
                                                           2
